Exhibit 10.7
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
(XCELLEREX LOGO) [w76218w7621801.gif]
...Speeding medicines to people
170 Locke Drive, Marlborough, MA 01752 • Tel: 508-480-9235 • Fax: 508-480-9238
•www.xcellerex.com
Xcellerex Proposal and Binding Term Sheet
for Novavax Inc.
Clinical and Commercial Production of Novavax’s Influenza Virus-Like
Particles Expressed in SF9 Cell Line
October 19, 2009
This Proposal and Binding Term Sheet (“Term Sheet”) contains information
belonging to Xcellerex, Inc. (“Xcellerex”) and information belonging to Novavax,
Inc. (“Novavax”) that is confidential. This information is only intended for the
use of the other above named entity, the recipient, as provided in this proposal
and binding term sheet. The recipient may not disclose, and shall use all
reasonable efforts to prevent the inadvertent disclosure of the Confidential
Information to any third party without the prior written consent of the entity
who owns such information. In addition, the recipient may not use the
information for any purposes except for the express purposes set forth in this
proposal and binding term sheet. For purposes of any prior confidentiality
agreement between Novavax and Xcellerex, this document shall constitute
confidential information even if not so marked on every page of the documents
and may only be used for the purposes specified. The Confidentiality Agreement
between Novavax and Xcellerex dated March 20, 2009 (the “CDA”) shall govern the
exchange of Confidential Information (as defined in the CDA) set forth herein
and pursuant to this Term Sheet, and this Term Sheet shall be deemed to be
Confidential Information of both parties. If you receive this document in error,
please immediately contact us by telephone to arrange for return of the original
documents to us.
Confidential

Page 1 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Executive Summary
Novavax, Inc. (“Novavax”) is a clinical stage biotechnology company, creating
novel vaccines to address a broad range of infectious diseases worldwide using
advanced proprietary virus-like particle (VLP) technology and manufacturing such
vaccines using a proprietary process.
Novavax is developing a monovalent Influenza VLP Vaccine for the pandemic human
H1N1 influenza virus (A/California/7/2009), which is commonly referred to as the
“swine” flu (the “Product”). The process uses recombinant baculovirus to infect
an insect cell culture and express VLPs that contain Hemagglutinin (HA),
Neuraminidase (NA), and Matrix (M1) Protein. The proteins self-assemble as they
are secreted from the insect cells as particles that resemble influenza virus,
but do not contain flu RNA.
The current proposal is for Xcellerex’s commercial production of the bulk drug
substance of the Product (the “Bulk Material”) for Novavax for use and sale in
Mexico. Xcellerex shall produce the Bulk Material in as many consecutive batches
as it deems necessary to produce [* * *] doses of equivalent Bulk Material, but
Xcellerex anticipates an initial campaign of an estimated [* * *] consecutive
batches. Notwithstanding anything in this Term Sheet to the contrary, in no
event shall Xcellerex be required to manufacture more than [* * *] consecutive
batches of Bulk Material. Novavax shall order all lots of Bulk Material to be
made in continuous consecutive batches for [* * *] doses of equivalent Bulk
Material. The parties intend for Xcellerex to be the exclusive contract
manufacturer of the Bulk Material for sale in Mexico until February 15, 2010,
unless otherwise agreed to by the parties. For other markets where Xcellerex
would be the low cost provider of Bulk Material, Novavax agrees to appoint
Xcellerex as the co-exclusive supplier of Bulk Material in such market through
June 2010, or as mutually agreed, except in territories where Novavax has
already granted rights.
Payment and other legal terms are as outlined in Attachment 3.
Proposal Assumptions
The following proposal is for contract services to manufacture commercial
material for Novavax and its licensees/partners during the Term. The “Term”
shall end on the earlier of: 1) the delivery of [* * *] dose equivalent of Bulk
Material; or 2) delivery of Bulk Material from [* * *] batches; or 3)
February 15, 2010; or 4) mutual termination or termination as provided in
Attachment 3. For avoidance of doubt, in no event shall Xcellerex be required to
supply Bulk Material after the expiration of the Term, and in no event shall
Novavax be required to pay for Bulk Material delivered after the expiration of
the Term.

  A.   Materials and Supplies     •   Insect cell lines, being delivered to
Xcellerex for use in development or manufacturing programs, require acceptance
testing to confirm culture purity and identity prior to receipt and use in cGMP
manufacturing areas at Xcellerex.     •   The parties shall agree on the
materials to be supplied for manufacture of Product, and whose responsibility it
will be to supply the materials. Novavax will supply, at Novavax’s expense, to
Xcellerex the raw materials set forth on Attachment 7 and any other materials
agreed to by the parties (the “Novavax Materials”), and Xcellerex shall order
and supply, at Xcellerex’s expense, the raw materials set forth on Attachment 7
and any other materials agreed to by the parties (the “Xcellerex Materials,”
and, together with the Novavax Materials, the “Materials”), in each case for the
execution of no more than [* * *] batches under the Work Plan. Attachment 7 Sets
forth the parties initial list of Novavax Materials and Xcellerex Materials. In
order that the

Confidential

Page 2 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

      relative cost of the Novavax Materials and the Xcellerex Materials will be
[* * *]%, the parties agree that within 10 days of execution of this Term Sheet,
the parties will agree to a budget for the Materials to be provided by each
party including the associated expense. Any expense in excess of a party’s
agreed upon budget must be approved by the other party and, upon approval, will
be split [* * *]% and arrangement will be made to provide Novavax with the
appropriate credit to the Per Dose Fee for its portion of the excess expenses.
The Novavax Materials will be arranged to arrive at Xcellerex’s facility 10 days
in advance of each batch whenever possible, and, where necessary, qualified and
released by Novavax quality assurance personnel prior to their expected use in
the manufacturing process. In accordance with, and subject to, Attachment 3,
Novavax will receive a credit against the Per Dose Fee for Bulk Material upon
delivery based on the actual cost for the Novavax Materials supplied by Novavax.

  •   The Bill of Materials for the Work Plan will be completed by Novavax and
Xcellerex and will include a designation of which Materials are Novavax
Materials and which Materials are Xcellerex Materials. The Parties rely upon
Novavax’s information for the completion of the Bill of Materials.     •   To
the extent Novavax Materials are not used by Xcellerex in performance hereunder,
the unused Novavax Materials will be handled as set forth in Attachment 3.    
B.   Analytical     •   The analytical methods required for evaluating Bulk
Material quality during the project have yet to be fully specified. A review of
the analytical requirements including assay qualifications, and assays required
for in-process testing will be required. Attachment 1 contains a list of assays
typically performed by Xcellerex.     C.   Capital Equipment     •   A list of
equipment required by Xcellerex to perform the work in this Term Sheet is
included on Attachment 4. Novavax will purchase the equipment so indicated on
Attachment 4 and cause it to be shipped to Xcellerex. All equipment purchased by
Novavax and shipped to Xcellerex shall be owned by Novavax, shall be used
exclusively for the work hereunder and shall be returned to Novavax, at
Novavax’s cost, upon completion of the work under the Term Sheet. Xcellerex
shall insure all equipment in its possession, including the equipment to be
returned to Novavax. Novavax shall file UCC-1 financing statements on the
equipment for bailment.     •   In the event equipment in addition to that
listed on Attachment 4 or already in Xcellerex’s possession is required, the
parties shall mutually agree to a resolution regarding such equipment in good
faith. Novavax shall not have any additional capital equipment requirements
beyond what is indicated in Attachment 4 without mutual consent.     D.  
Volumes     •   All volumes listed are considered to be working volumes.     E.
  The Manufacturing process to be used by Xcellerex is described in Attachment
2.

Confidential

Page 3 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Novavax Contact:
Technical Contact:
Quality Contact:
Business Contact:
Xcellerex Contacts
Project Coordinator:
Regulatory Contact:
Business Contact:
Confidential

Page 4 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

              Section   Description   Duration Estimate   Estimated Cost
1.0
  Project/process scope definition, creation of quality agreement   Weeks [* *
*]   Included
 
           
2.0
  Technology Transfer   [* * *] Weeks   Included
 
           
3.0
  Working Virus Stock and Seed Production   [* * *] weeks
(includes testing)   Included
 
           
4.0
  Assay Transfer for in-process testing   [* * *] Weeks   Included
 
           
 
  Report        
 
           
5.0
  Generation and Preparation of cGMP Documentation   [* * *] Weeks   Included
 
           
 
  Report        
 
           
6.0
  Process Equipment Installation and Qualification   [* * *] Weeks   Included
 
           
 
  Report        
 
           
7.0
  cGMP Consecutive Manufacturing Runs   [* * *] Weeks   Included
 
           
 
 
•     [* * *]
       

Confidential

Page 5 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
DRAFT Process Flow Scheme
To be confirmed with Novavax prior to commencement of work
[* * *]
Confidential

Page 6 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Initial Dose Assumptions and Total Price for the Project
based on assumptions provided by Novavax

                          Requirements   Amounts          

          1    
Total Number of Doses Required per Manufacturing Campaign
  Minimum [* * *]        
 
          2    
Price Per Dose
  [* * *] per dose

Confidential

Page 7 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Draft Work Plan
[* * *]
Confidential

Page 8 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
General Terms and Conditions
This Term Sheet, including all of the seven attachments to the Term Sheet, shall
be binding on the parties. Any additional terms related to the transactions
described herein, shall be set forth more fully in an additional agreement to be
negotiated in good faith by the parties (the “Agreement”); provided that the
terms of this Term Sheet shall be incorporated into the Agreement, and this Term
Sheet shall remain binding on the parties until such time as an Agreement has
been executed by both parties. The parties shall use good faith and commercially
reasonable efforts to enter into the Agreement as soon as practicable, but in no
event more than 21 days from the date hereof, and the Agreement shall include
terms, conditions, representations, warranties, indemnifications and covenants
usual for agreements of this type. The parties also will issue a press release,
as drafted in Attachment 6, upon signing this Term Sheet announcing the
partnership and the intent to produce H1N1 vaccine. In the event the parties are
unable to enter into the Agreement, this Term Sheet shall remain binding on the
parties until the earlier of (i) the parties mutually agree in writing to
terminate this Term Sheet, (ii) delivery of [* * *] dose equivalent of Bulk
Material, (iii) delivery of Bulk Material from [* * *] batches,
(iv) February 15, 2010, or (v) termination as provided in Attachment 3.

                              NOVAVAX, INC.       XCELLEREX, INC.    
 
                            BY:   /s/ Rahul Singhvi       BY:   /s/ Jon Lieber  
                       
 
  NAME:   Rahul Singhvi           NAME:   Jon Lieber    
 
  TITLE:   President and CEO           TITLE:   CFO     DATE: October 19, 2009  
    DATE: October 19, 2009    

Confidential

Page 9 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attachment 1
[* * *]
Confidential

Page 10 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attachment 2
DRAFT Novavax Process Description for VLP Manufacturing [to be confirmed and
agreed with
Novavax and transferred to Xcellerex prior to commencement of Work Plan]
CONFIDENTIAL INFORMATION OF NOVAVAX
[* * *]
Confidential

Page 11 of 21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attachment 3
In consideration for services performed by Xcellerex, the payments made by
Novavax and the other representations and covenants of each of the parties,
Novavax and Xcellerex would agree to the following terms:

  •   All payments shall be by wire transfer in immediately available funds to
an account designated by Xcellerex based upon invoice(s) as provided by
Xcellerex if required. Novavax will issue a P.O. prior to initiation of the
first batch, [* * *] at the latest.     •   The anticipated initial non-binding
production schedule for the initial [* * *] batches is as follows:

[* * *]

  •   All payments are due within 30 days of invoice which shall be issued upon
delivery and acceptance of Bulk Material. By [* * *], Novavax will provide a
letter of credit to Xcellerex in an amount equal to [* * *]. The letter of
credit will roll over with each batch and payment so that it will remain in
place until the earlier of (a) payment in full by Novavax under this Term Sheet
for [* * *] doses equivalent of Bulk Material, or (b) delivery of Bulk Material
from [* * *] batches, or (c) 30 days after termination of the Term Sheet. In the
event any payment for accepted Bulk Material is not made by Novavax within
30 days of acceptance, then Xcellerex will be entitled to draw on such Letter of
Credit. Xcellerex shall be entitled to suspend performance during any period in
which Novavax owes Xcellerex in excess of [* * *] provided that 30 days have
elapsed since the oldest invoice then outstanding.     •   Novavax shall be
responsible for any taxes related to the ownership or use of the equipment
purchased and owned by Novavax. All taxes associated with the sale by Novavax of
Bulk Material, including VAT, will be the responsibility of Novavax.     •  
Payments received more than three business days after the due date will be
subject to interest daily based on the prime rate as published in the Wall
Street Journal.     •   Novavax shall pay to Xcellerex [* * *] in immediately
available funds via wire transfer upon execution of this Term Sheet.     •  
Novavax shall pay to Xcellerex [* * *] in immediately available funds via wire
transfer on [* * *], 2009. Such payments collectively referred to as the
“Prepayments” and are non-refundable but are creditable against the Per Dose
Fees as set forth below.     •   Novavax shall pay a “Per Dose Fee” equal to [*
* *] per dose of equivalent Bulk Material that is delivered to and accepted by
Novavax or its designated Mexican buyer, less a credit for the

Confidential
Page 12 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

      actual cost of all Novavax Materials used by Xcellerex in the applicable
batch; and less a credit against the total amount of Prepayments at the rate of
[* * *] for each of the first [* * *] batches. The formulas for Per Dose Fee
payments are as follows: Per Dose Fee for [* * *] batches = ([* * *] X
equivalent number of doses of Bulk Material in the applicable batch that are
delivered and accepted) — actual cost of Novavax Materials used in the
applicable batch — [* * *]. Per Dose Fee for [* * *] batches = ([* * *] X
equivalent number of doses of Bulk Material in the applicable batch that are
delivered and accepted) — actual cost of Novavax Materials used to manufacture
the applicable batch.     •   To the extent that Novavax does not get the
benefit of a full credit for the total amount of Prepayments because Xcellerex
delivers [* * *] doses of equivalent Bulk Material in fewer than [* * *]
batches, Novavax shall receive a credit against future purchases of Xcellerex
equipment or services that may be provided by Xcellerex to Novavax.     •  
Xcellerex will use commercially reasonable efforts to deliver Bulk Material as
soon as possible.     •   Delivery terms are FOB [* * *] (INCOTERMS 2000).     •
  Based on the performance of the work hereunder, the parties may discuss future
manufacturing work by Xcellerex.     •   To the extent Xcellerex does not use
all Novavax Materials ordered for the production of Bulk Material, Xcellerex
shall return all Novavax Materials to Novavax free of charge, except that
Novavax shall pay shipping charges and designate the shipper with respect to
such Novavax Materials.     •   Xcellerex shall have no liability with respect
to any defect in Bulk Material that results from defective Materials or for
delay in manufacturing campaigns or delivery of Bulk Material due to delays from
suppliers beyond Xcellerex’s reasonable control.     •   In no event shall
either party be liable hereunder for consequential, incidental, indirect,
exemplary, special or punitive damages.     •   As provided in the Term Sheet,
Novavax will provide certain equipment to Xcellerex that will be returned to
Novavax upon completion of the work.     •   [* * *]     •   Novavax may
terminate this Term Sheet prior to January 15, 2010 without material uncured
breach by Xcellerex because (a) the clinical trial of Product fails or is
delayed, either for safety reasons or insufficient immunogenicity data,
(b) because Novavax and its Mexican partner decide not to submit an application
for regulatory approval in Mexico, or (c) because the application for regulatory
approval is rejected or not approved in a timely manner, in which case,

Confidential
Page 13 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

      Xcellerex shall be entitled to keep the full amount of any Prepayments
made up to the termination date, plus Xcellerex shall return all unused Novavax
Materials purchased by Novavax at no charge, except that Novavax shall pay
shipping charges and designate the shipper with respect to such Novavax
Materials, and Xcellerex shall receive no further payments. If this Term Sheet
is terminated after December 2, 2009 and prior to or on January 15, 2010, and
subsequently Novavax has the opportunity to sell doses of Bulk Material to a
third party, then Xcellerex will deliver the Bulk Material that had been
manufactured prior to termination and Novavax shall pay the Per Dose Fee for the
delivered product. Xcellerex will not be obligated to store completed Bulk
Material after April 30, 2010.     •   On or before December 2, 2009, for any
reason, Novavax may terminate this Term Sheet. If terminated, (a) Xcellerex
shall be entitled to keep the full amount of any Prepayments made up to the date
of notice plus the value of the Novavax Materials used up to such date, and
shall receive no further payments (except as set forth in (d) below);
(b) Xcellerex shall return all unused Novavax Materials purchased by Novavax at
no charge, except that Novavax shall pay shipping charges and designate the
shipper with respect to such Novavax Materials; (c) Xcellerex shall deliver all
completed Bulk Material to Novavax; and (d) Novavax may use such Bulk Material
for research, development and regulatory purposes or sell such Bulk Material
and, to the extent that Novavax sells any such Bulk Material, Novavax shall pay
to Xcellerex the Per Dose Fee (taking into consideration the per batch credits
for Novavax Materials used in the applicable batch and the [* * *] credit).    
•   To the extent that Xcellerex is practicing any methods or procedures
provided by Novavax and to the extent that Xcellerex is manufacturing Product,
Novavax represents and warrants that Xcellerex’s manufacture of Bulk Material
shall not infringe the intellectual property rights of any third party.     •  
To the extent that Xcellerex is practicing any methods or procedures not
provided by Novavax, Xcellerex represents and warrants that Xcellerex’s
manufacture of Bulk Material, and Novavax’s sale of Bulk Material, shall not
infringe the intellectual property rights of any third party. This
representation and warranty shall only apply to an infringement caused solely by
the practice of methods or procedures not provided by Novavax.     •   Each
Party represents and warrants that, as of the date of the execution of this Term
Sheet, it is not aware of any activities it or the other Party is engaged in
that would breach this Term Sheet or cause Xcellerex’s manufacture of Bulk
Material to infringe the intellectual property rights of any third party.

Confidential
Page 14 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

  •   Novavax is entitled to have development resources and a quality person on
Xcellerex premises during the term and during production of Bulk Material as
long as such person does not interfere with operations at Xcellerex and has been
appropriately trained on and follows Xcellerex policies and procedures.     •  
All Bulk Material provided by Xcellerex shall meet the specifications as set
forth in Attachment 5 (the “Specifications”). All Bulk Material shall be
manufactured in accordance with cGMP and all work shall be performed in
accordance with all applicable laws and regulations. All Bulk Material will be
delivered with a completed batch review from Xcellerex quality group and will be
subject to inspection and acceptance by Novavax or its designated Mexican
partner no later than two business days from the date of shipment from
Xcellerex. For purposes of this Term Sheet, “cGMP” and “GMP” shall mean any
applicable current Good Manufacturing Practices as defined in the US Federal
Food, Drug and Cosmetics Act of 1938, and the regulations and guidances
promulgated thereunder, as may be amended from time to time, which are in effect
as of the date the services are rendered.     •   All intellectual property or
technology of each of the parties existing prior to this Term Sheet or developed
outside the scope of this Term Sheet shall remain the property of the owning
party and the other party shall have no rights with respect to any such
intellectual property or technology except that each party will have the right
to perform the work as described in the Term Sheet and Novavax will have the
right to export, use and sell all Bulk Material. If either party creates or
discovers any new intellectual property (patentable or not) or technology of any
kind during the course of performing the work under and pursuant to the Term
Sheet (the “Developed Technology”), ownership of intellectual property will
follow the laws of inventorship. Novavax will own Developed Technology made by
Novavax (the “Nvax Developed Technology”); Xcellerex will own Developed
Technology made by Xcellerex (the “XRX Developed Technology”); and Developed
Technology that is jointly invented will be owned jointly (the “Joint Developed
Technology”). Each of Novavax and Xcellerex shall promptly notify the other of
any Developed Technology to the other. Novavax is hereby granted a fully-paid,
royalty free, sub-licenseable, nonexclusive license to all XRX Developed
Technology to manufacture, use and sell, and have manufactured, used and sold,
any Novavax VLP product anywhere in the world. Xcellerex is hereby granted a
fully-paid, royalty free, sub-licenseable, nonexclusive license to all Nvax
Developed Technology to manufacture, use and sell, and have manufactured, used
and sold products other than a VLP product anywhere in the world. For avoidance
of doubt, the foregoing license grant (A) to Novavax shall not apply to the
bioreactor

Confidential
Page 15 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

      and mixer technologies and equipment known as XDR™, XDM™ and FLEXFACTORY®,
the Xcellerex process control methods and electronic batch record technology and
PDMax™, and any improvements to any of the foregoing and (B) to Xcellerex shall
not apply to Novavax’s VLP technology, including the process of creating VLP
product, and Novavax’s baculovirus manufacturing process, and any improvements
to any of the foregoing.     •   Neither party may make any public statement,
issue any press release or any other publication regarding this Proposed Term
Sheet, the Agreement, or the transactions contemplated hereunder and thereunder
without the prior consent of the other party, except as set forth in Attachment
6.

Confidential
Page 16 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attachment 4
[* * *]
Confidential
Page 17 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attachment 5
Specifications
[* * *]
Confidential
Page 18 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attachment 6
Press Release
Novavax and Xcellerex Announce Collaboration to Develop Large-scale
Manufacturing Process for 2009 H1N1 Influenza VLP Vaccine
Partnership will enable rapid, cost-effective, large-scale production
of novel Novavax VLP vaccine utilizing Xcellerex’s FlexFactory ®
manufacturing solution for Mexico
Rockville, MD and Marlborough, MA — October 21, 2009 — Novavax, Inc. (NASDAQ:
NVAX) and Xcellerex, Inc. has entered into a strategic collaboration to
accelerate the development of Novavax’s vaccine manufacturing process to
commercial scale and begin immediate production of Novavax’s novel 2009 H1N1
influenza vaccine for potential commercial sale. Earlier this week, Novavax
launched a two-stage, 4,000-patient clinical study of its H1N1 flu vaccine in
Mexico to support registration in that country. The two companies will utilize
Novavax’s unique virus-like particle (VLP) vaccine technology to produce initial
commercial quantities of H1N1 vaccine with Xcellerex’s FlexFactory
biomanufacturing platform. Xcellerex will provide development expertise and
product manufacturing in exchange for manufacturing supply fees from Novavax.
“We are pleased to apply our state-of-the-art FlexFactory manufacturing
technology to enable the rapid, commercial-scale production of H1N1 flu vaccine
by Novavax. Our technology offers Novavax a cost-effective and flexible
manufacturing solution for this public health crisis by achieving full
commercial-scale production of VLP-based vaccines much more rapidly than
traditional vaccine production methods,” stated Joseph Zakrzewski, Xcellerex’s
President and Chief Executive Officer.
“This strategic partnership represents a major step forward for Novavax and will
allow us to increase the scale of our VLP vaccine manufacturing process and
expand capacity to satisfy potential demand for our H1N1 VLP vaccine in Mexico.
This alliance will also enable us to establish commercial-scale production
capabilities for our VLP-based seasonal influenza vaccine program and
significantly advance our timeline for full scale manufacturing,” said Rahul
Singhvi, Novavax’s President and Chief Executive Officer.
About VLPs
Virus-like particles (VLPs) mimic the external structure of viruses but lack the
live genetic material that causes viral replication and infection. VLPs can be
designed quickly to match individual viral strains and be produced efficiently
using portable cell-culture technology. Novavax VLP-based vaccine candidates are
produced more rapidly than egg-based vaccines by using proprietary, portable,
recombinant cell-culture technology.
About FlexFactory
Xcellerex’s FlexFactory is an innovative, portable manufacturing platform, based
on the innovative application of (1) single-use technologies; (2) controlled
environmental modules (CEMs); and (3) advanced and proven process automation
including electronic batch records. The FlexFactory effectively eliminates clean
and steam-in-place and clean room infrastructure, greatly simplifies facility
design, reducing manufacturing footprint and capital investment, and creates
breakthrough gains in operating efficiency, flexibility and environmental
friendliness.
About Novavax
Novavax, Inc. is a clinical-stage biotechnology company, creating novel vaccines
to address a broad range of infectious diseases worldwide, including H1N1, using
advanced proprietary virus-like-particle (VLP) technology. The company produces
potent VLP -based, recombinant vaccines utilizing new and efficient
manufacturing approaches. Novavax is committed to using its VLP technology to
create country-specific vaccine solutions. It recently launched a joint venture
with Cadila Pharmaceuticals, named CPL Biologicals, to develop and manufacture
vaccines, biological therapeutics and diagnostics in India.
Confidential
Page 19 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
About Xcellerex, Inc.
     Xcellerex is revolutionizing the way biomolecules are developed,
manufactured and commercialized. The company’s unique single-use component
technology platform transforms biomanufacturing economics, enabling the
development of biotherapeutics and vaccines, and dramatically improving the
ability of Xcellerex and its partners to deploy manufacturing capacity.
Xcellerex leverages its technology and services platform by: 1) commercializing
its FlexFactories® (complete, turnkey, modular production trains) and XDR™
(unique, single use component bioreactor systems); 2) building a portfolio of
proprietary biotherapeutics and vaccines through creative alliances and in
licensing; and 3) creatively structuring transactions around FlexFactories, XDRs
and its pipeline. Learn more at http://www.xcellerex.com
Forward-Looking Statements
     Statements herein relating to future financial or business performance,
conditions or strategies and other financial and business matters, including
expectations regarding scale-up and commercial manufacturing of Novavax’s 2009
H1N1 vaccine and other anticipated milestones are forward-looking statements
within the meaning of the Private Securities Litigation Reform Act. Novavax
cautions that these forward-looking statements are subject to numerous
assumptions, risks and uncertainties, which change over time. Factors that may
cause actual results to differ materially from the results discussed in the
forward-looking statements or historical experience include risks and
uncertainties, including that Xcellerex has not manufactured Novavax’ 2009 H1N1
vaccine at commercial levels and Novavax has not manufactured any vaccine at a
commercial level; unanticipated costs and delays during the scale-up process;
the manufacturing process will be subject to inspection and validation, which
could also result in delays; the 2009 H1N1 vaccine must be manufactured quickly,
or it may not be sold until after the 2009/2010 flu season has ended; the 2009
H1N1 vaccine has not yet received regulatory approval in Mexico, the intended
market; competition from already approved vaccines for the 2009 H1N1 flu;
business abilities and judgment of personnel and corporate partners; and the
availability of qualified personnel. Further information on the factors and
risks that could affect Novavax’ business, financial conditions and results of
operations, is contained in Novavax’ filings with the U.S. Securities and
Exchange Commission, which are available at www.sec.gov. These forward-looking
statements speak only as of the date of this press release, and Novavax assumes
no duty to update forward-looking statements.

     
Contact:
   
 
   
Xcellerex, Inc.
  Novavax Inc.
Jon Lieber,
  Tricia J. Richardson
Chief Financial Officer
  Snr. Investor Relations Manager
Tel. 508-683-2239
  240 268 2031
 
   
Xcellerex Inc.
   
Robert Gottlieb
   
RMG Associates
   
857-891-9091
   

Confidential
Page 20 of 21

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attachment 7
[* * *]
Confidential
Page 21 of 21

 